DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10/09/2020.
In response to restriction requirement, Group II (claims 4-23 and 27-46) have been elected without traverse.
Claims 4-23 and 27-46 have been examined and rejected.
Allowable Subject Matter
Claims 6-7, 13, 17, 29-30, 36, 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-9, 27-28, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US20190222286A1) in view of Huang (US20190045559A1).
Regarding Claim 4, Miao discloses a method of wireless communication performed by a user equipment (UE), comprising: 
generating a layer one reference signal received power (L1-RSRP) measurement report to include an indication of: 
L1-RSRP measurements associated with one or more first synchronization signal bocks (SSBs) included in a first SSB set (Examiners Note: Using BRI consistent with the specification, the limitation “first SSB set” has been interpreted to mean SSB set from the current serving cell. Based on this interpretation, see para 75, UE to report L1-RSRP of SSBs in the current serving cell; also see para 80, To support SSB based L1 inter-cell BM, the ssb-Resources IE can comprise the following information: a Primary-SSBs-list (Primary SSBs list) parameter, which can be a list of SSB index(es) to be measured in the current cell) 
L1-RSRP measurements associated with one or more second SSBs included in a second SSB set (Examiners Note: Using BRI consistent with the specification, the limitation “first SSB set” has been interpreted to mean SSB set from the neighbor cell or cell #2. Based on this interpretation, see para 75, enable the UE to report L1-RSRP of SSBs from neighbor cells in PUCCH/PUSCH) that is associated with a second physical cell (see para 75, see para 75, the neighbor cell PCI (Physical Cell Identifier) can be signaled to the UE; also see para 80, a (optional) SSB-list#2 (SSB list #2) parameter, which can comprise SSB information of cell#2, which can comprise the PCI of cell #2); and 
transmitting the LI-RSRP measurement report (see para 75, UE to report L1-RSRP).
Miao discloses measuring L1-RSRP based on SSBs for a first cell (serving cell) and a second cell (neighbor cell).
However, Miao does not disclose determining a first physical cell identifier (PCI) of a first serving cell based on its SSBs.
In the same field of endeavor, Huang discloses this limitation: 
determining a first physical cell identifier (PCI) of a first (serving) cell (see paras 59-60, The SS may include a plurality of SSBs. Each SSB may include PSS, SSS, and PBCH symbols. Both PSS and SSS contains cell ID information respectively… The SS may be transmitted from a serving cell of the UE; also see para 64, the UE 105 may determine an NR cell ID according to the detected NR-PSS ID and NR-SSS-ID… The operation includes, NR-PSS IDs and NR-SSS IDs. To detect PSS ID and SSS ID correctly, the two SSBs in one slot need to be detected correctly so that pertinent cell ID information can be extracted therefrom… The cell may be a serving cell to the UE).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miao, so as to determine the PCI of the serving cell based on SSBs transmitted by the serving cell as taught by Huang, for cell identification detection (see Huang, para 4).

Regarding Claims 5, 28, Miao discloses the method of claim 4, the second PCI is associated with a non-serving cell of the UE (see para 75, see para 75, the neighbor cell PCI (Physical Cell Identifier) can be signaled to the UE; also see para 80, a (optional) SSB-list#2 (SSB list #2) parameter, which can comprise SSB information of cell#2, which can comprise the PCI of cell#2/i.e. non-serving cell of the UE) 
Miao does not disclose “the first PCI is associated with a serving cell of the UE”.
In the same field of endeavor, Huang discloses this limitation: 
determining a first physical cell identifier (PCI) of a first (serving) cell (see para 59, The SS may include a plurality of SSBs. Each SSB may include PSS, SSS, and PBCH symbols. Both PSS and SSS contains cell ID information respectively… The SS may be transmitted from a serving cell of the UE; also see para 64, the UE 105 may determine an NR cell ID according to the detected NR-PSS ID and NR-SSS-ID).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miao, so as to determine the PCI of the serving cell based on SSBs transmitted by the serving cell as taught by Huang, for cell identification detection (see Huang, para 4).

Regarding Claims 8, 31, Miao discloses: each of the one or more first SSBs is identified in the L1-RSRP measurement report by an indication of the first SSB set and an indication of an SSB index that indexes into the first SSB set (see para 79-80, for SSB based inter-cell beam management, the ssb-Resources (SSB resources) IE (Information Element) in the CSI-ResourceConfig (CSI Resource Configuration) IE can include a list of SSB indexes for L1-RSRP calculation of beam management… a Primary-SSBs-list (Primary SSBs list) parameter, which can be a list of SSB index(es) to be measured in the current cell); and 
wherein each of the one or more second SSBs is identified in the L1-RSRP measurement report by an indication of the second SSB set and an indication of an SSB index that indexes into the second SSB set (see para 80, a SSB-index-list (SSB index list) parameter, which can comprise a list of SSB indexes to be measured in cell#2).

Regarding Claims 9, 32, Miao discloses: each of the one or more first SSBs is identified in the L1-RSRP measurement report by a first plurality of values that includes: 
a first value identifying the first SSB set, and a second value identifying an SSB index that indexes into the first SSB set (see para 80, a Primary-SSBs-list (Primary SSBs list) parameter, which can be a list of SSB index(es) to be measured in the current cell); and 
wherein each of the one or more second SSBs is identified in the L1-RSRP measurement report by a second plurality of values (see para 75, enable the UE to report L1-RSRP of SSBs from neighbor cells) that includes: 
a first value identifying the second SSB set, and a second value identifying an SSB index that indexes into the second SSB set (see para 80, a SSB-index-list (SSB index list) parameter, which can comprise a list of SSB indexes to be measured in cell#2).

Regarding Claim 27, Miao discloses a user equipment (UE) (see FIG. 4, UE 400) for wireless communication, comprising: 
a memory (see FIG. 4, memory 430); and 
one or more processors (see FIG. 4, processor 410) operatively coupled to the memory, the memory and the one or more processors configured to: 
generate a layer one reference signal received power (L1-RSRP) measurement report to include an indication of: 
L1-RSRP measurements associated with one or more first synchronization signal bocks (SSBs) included in a first SSB set (Examiners Note: Using BRI consistent with the specification, the limitation “first SSB set” has been interpreted to mean SSB set from the current serving cell. Based on this interpretation, see para 75, UE to report L1-RSRP of SSBs in the current serving cell; also see para 80, To support SSB based L1 inter-cell BM, the ssb-Resources IE can comprise the following information: a Primary-SSBs-list (Primary SSBs list) parameter, which can be a list of SSB index(es) to be measured in the current cell) 
L1-RSRP measurements associated with one or more second SSBs included in a second SSB set that is associated with a second PCI(Examiners Note: Using BRI consistent with the specification, the limitation “first SSB set” has been interpreted to mean SSB set from the neighbor cell or cell #2. Based on this interpretation, see para 75, enable the UE to report L1-RSRP of SSBs from neighbor cells in PUCCH/PUSCH) that is associated with a second physical cell (see para 75, see para 75, the neighbor cell PCI (Physical Cell Identifier) can be signaled to the UE; also see para 80, a (optional) SSB-list#2 (SSB list #2) parameter, which can comprise SSB information of cell#2, which can comprise the PCI of cell #2); and 
transmitting the LI-RSRP measurement report (see para 75, UE to report L1-RSRP).
Miao discloses measuring L1-RSRP based on SSBs for a first cell (serving cell) and a second cell (neighbor cell).
However, Miao does not disclose determining a first physical cell identifier (PCI) of a first serving cell based on its SSBs.
In the same field of endeavor, Huang discloses this limitation: 
determining a first physical cell identifier (PCI) of a first (serving) cell (see paras 59-60, The SS may include a plurality of SSBs. Each SSB may include PSS, SSS, and PBCH symbols. Both PSS and SSS contains cell ID information respectively… The SS may be transmitted from a serving cell of the UE; also see para 64, the UE 105 may determine an NR cell ID according to the detected NR-PSS ID and NR-SSS-ID… The operation includes, NR-PSS IDs and NR-SSS IDs. To detect PSS ID and SSS ID correctly, the two SSBs in one slot need to be detected correctly so that pertinent cell ID information can be extracted therefrom… The cell may be a serving cell to the UE).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miao, so as to determine the PCI of the serving cell based on SSBs transmitted by the serving cell as taught by Huang, for cell identification detection (see Huang, para 4).

Claims 10-12, 14, 33-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Huang, in view of Matsumura (US20220038194 A1), further in view of in view of Cha (US20210266898A1)
Regarding Claims 11, 34, Miao discloses: see para 81, for SSB based inter-cell BM, the cell ID, the SSB subcarrier offset, actual transmitted SSB instances and SSB index list to be measured in the neighbor cells can be included in the SSB resource configuration for CSI-ResourceConfig used for beam management BM and CSI calculation (e.g., by the UE processor(s)).
Miao in view of Huang do not disclose details regarding: CSI-SSB-ResourceList field, and a second value identifying an SSB index, associated with the third SSB, that indexes into the first CSI-SSB-ResourceList field.
In the same field of endeavor, Matsumura discloses these limitations: see FIG. 1B, para 38, The “nzp-CSI-RS-SSB” may include NZP CSI-RS resource set list information (“nzp-CSI-RS-ResourceSetList”) and SSB resource set list information for CSI measurement (“csi-SSB-ResourceSetList”). Each of these pieces of list information corresponds to one or more NZP CSI-RS resource set IDs (“CSI-ResourceConfigId”) and CSI-SSB resource set IDs (“CSI-SSB-ResourceSetId”), and may be used for specifying a resource as a measurement target.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao and Huang, to include CSI-SSB-ResourceListSet field as taught by Matsumura, to account for multiple SSB resource list and SSB sets in the L1-RSRP measurement report.
Miao in view of Huang in view of Matsumura, do not disclose details regarding the underlined limitation: generating the L1-RSRP measurement report to include: a plurality of values that identifies an SSB resource indicator associated with a third SSB included in the one or more first SSBs, the plurality of values including: a first value identifying the first CSI-SSB-ResourceList field, and a second value identifying an SSB index, associated with the third SSB, that indexes into the first CSI-SSB-ResourceList field.
Cha discloses SSB resource indicator: see para 257, when SS/PBCH block #1 is included in a resource setting and ReportQuantity associated with SS/PBCH block #1 is “SSB resource indicator (SSBRI)”, “SSBRI/L1-RSRP” and “ssb-Index-RSRP”, the UE may receive SS/PBCH block #1 and the PDSCH according to the preconfigured reference QCL for the PDSCH. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao, Huang and Matsumura, to include SSB resource indicator and SSB index as taught by Cha, so as to include details regarding SSB resource indicator.

Regarding Claims 10, 33, Miao discloses the method of claim 4, wherein the one or more first SSBs are identified by a first CSI-SSB-ResourceList field included in the L I-RSRP measurement report; and wherein the one or more second SSBs are identified by a second CSI-SSB-ResourceList field included in the L1-RSRP measurement report (see para 81, for SSB based inter-cell BM, the cell ID, the SSB subcarrier offset, actual transmitted SSB instances and SSB index list to be measured in the neighbor cells can be included in the SSB resource configuration for CSI-ResourceConfig (e.g., generated by the base station and, received via UE) used for BM and CSI calculation (e.g., by the UE processor(s)).
Miao in view of Huang do not disclose details regarding the underlined claim limitation: the one or more first SSBs are identified by a first CSI-SSB-ResourceList field included in the L I-RSRP measurement report; and wherein the one or more second SSBs are identified by a second CSI-SSB-ResourceList field included in the L1-RSRP measurement report.
In the same field of endeavor, Matsumura discloses these limitations: see FIG. 1B, para 38, The “nzp-CSI-RS-SSB” may include NZP CSI-RS resource set list information (“nzp-CSI-RS-ResourceSetList”) and SSB resource set list information for CSI measurement (“csi-SSB-ResourceSetList”). Each of these pieces of list information corresponds to one or more NZP CSI-RS resource set IDs (“CSI-ResourceConfigId”) and CSI-SSB resource set IDs (“CSI-SSB-ResourceSetId”), and may be used for specifying a resource as a measurement target.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao and Huang, to include CSI-SSB-ResourceListSet field and CSI-SSB-ResourceSetId as taught by Matsumura, to account for multiple SSB resource list and SSB sets in the L1-RSRP measurement report.

Regarding Claims 12, 35, Miao discloses: a first subset of the one or more first SSBs is identified by a first CSI-SSB-ResourceList field included in the L1-RSRP measurement report (see para 81, for SSB based inter-cell BM, the cell ID, the SSB subcarrier offset, actual transmitted SSB instances and SSB index list to be measured in the neighbor cells can be included in the SSB resource configuration for CSI-ResourceConfig (e.g., generated by the base station and, received via UE) used for BM and CSI calculation (e.g., by the UE processor(s)).
Miao in view of Huang do not disclose details regarding: a second subset of the one or more first SSBs is identified by a second CSI-SSB-ResourceList field included in the LI-RSRP measurement report; and 
the first CSI-SSB-ResourceList field and the second CSI-SSB-ResourceList field are identified by a CSI-SSB-ResourceListSet field included in the L1-RSRP measurement report.
In the same field of endeavor, Matsumura discloses these limitations: see FIG. 1B, para 38, The “nzp-CSI-RS-SSB” may include NZP CSI-RS resource set list information (“nzp-CSI-RS-ResourceSetList”) and SSB resource set list information for CSI measurement (“csi-SSB-ResourceSetList”). Each of these pieces of list information corresponds to one or more NZP CSI-RS resource set IDs (“CSI-ResourceConfigId”) and CSI-SSB resource set IDs (“CSI-SSB-ResourceSetId”), and may be used for specifying a resource as a measurement target.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao and Huang, to include CSI-SSB-ResourceListSet field and CSI-SSB-ResourceSetId as taught by Matsumura, to account for multiple SSB resource list and SSB sets in the L1-RSRP measurement report.

Regarding Claims 14, 37, Miao discloses: see para 81, for SSB based inter-cell BM, the cell ID, the SSB subcarrier offset, actual transmitted SSB instances and SSB index list to be measured in the neighbor cells can be included in the SSB resource configuration for CSI-ResourceConfig (e.g., generated by the base station and, received via UE) used for BM and CSI calculation (e.g., by the UE processor(s)).
Miao in view of Huang do not disclose details regarding: a first subset of the one or more first SSBs is identified by a first CSI-SSB-ResourceList field included in the L1-RSRP measurement report; wherein a subset of the one or more second SSBs is identified by a second CSI-SSB- ResourceList field included in the L l-RSRP measurement report; and wherein the first CSI-SSB-ResourceList field and the second CSI-SSB-ResourceList field are identified by a CSI-SSB-ResourceListSet field included in the L l-RSRP measurement report.
In the same field of endeavor, Matsumura discloses these limitations: see FIG. 1B, para 38, The “nzp-CSI-RS-SSB” may include NZP CSI-RS resource set list information (“nzp-CSI-RS-ResourceSetList”) and SSB resource set list information for CSI measurement (“csi-SSB-ResourceSetList”). Each of these pieces of list information corresponds to one or more NZP CSI-RS resource set IDs (“CSI-ResourceConfigId”) and CSI-SSB resource set IDs (“CSI-SSB-ResourceSetId”), and may be used for specifying a resource as a measurement target.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao and Huang, to include CSI-SSB-ResourceListSet field and CSI-SSB-ResourceSetId as taught by Matsumura, to account for multiple SSB resource list and SSB sets in the L1-RSRP measurement report.

Claims 15-16, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Huang, in view of Yu (US20200077285A1).
Regarding Claims 15, 38, Miao discloses multi-TRP L1-RSRP reporting based on SSBs (see para 109-110).
Miao in view of Huang does not disclose details regarding “reporting beam pair”, i.e. the limitation: generating the L1 -RSRP measurement report to include an indication of a beam pair that the UE is capable of simultaneously receiving, wherein the beam pair includes: a first beam associated with a third SSB included in the one or more first SSBs, and a second beam associated with a fourth SSB included in the one or more first SSBs or the one or more second SSBs.
In the same field of endeavor, Yu discloses: see para 39-41, the user device finds a best wide (lower gain) transmit and receive beam pair, which can be achieved, for example, using synchronization signal blocks (SSBs)… the base station performs transmit beam sweep with narrow candidate transmit beams while the user device uses a fixed wide (lower gain) receive beam. The base station determines a best transmit beam based on the user device's L1_RSRP measurement reports for each candidate transmit beam. The measurement resource may be based on SSB signals; also see FIG. 8.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao and Huang, to include beam pair details in the L1-RSRP measurement report as taught by Yu, so as to report to the base station a best L1-RSRP, as well as the associated resource ID which reflects the best transmission beam from the user device's point of view (see Yu, para 41), and based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable (example – reporting different combinations of beam pairs based on SSBs from multiple TRPs) to one of ordinary skill in the art.

Regarding Claims 16, 39, Miao discloses multi-TRP L1-RSRP reporting based on SSBs (see para 109-110).
Miao in view of Huang does not disclose details regarding “reporting beam pair”, i.e. the limitation: the fourth SSB is included in the one or more second SSBs; and wherein generating the L1-RSRP measurement report to include the indication of a beam pair comprises: generating the L1-RSRP measurement report to include the indication of a beam pair based at least in part on the fourth SSB being included in the one or more second SSBs.
In the same field of endeavor, Yu discloses: see para 39-41, the user device finds a best wide (lower gain) transmit and receive beam pair, which can be achieved, for example, using synchronization signal blocks (SSBs)… the base station performs transmit beam sweep with narrow candidate transmit beams while the user device uses a fixed wide (lower gain) receive beam. The base station determines a best transmit beam based on the user device's L1_RSRP measurement reports for each candidate transmit beam. The measurement resource may be based on SSB signals; also see FIG. 8.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao and Huang, to include beam pair details in the L1-RSRP measurement report as taught by Yu, so as to report to the base station a best L1-RSRP, as well as the associated resource ID which reflects the best transmission beam from the user device's point of view (see Yu, para 41), and based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable (example – reporting different combinations of beam pairs based on SSBs from multiple TRPs) to one of ordinary skill in the art.

Claims 18-23, 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Huang, in view of Yu, further in view of Zhu (US20210111818A1).
Regarding Claims 18, 41, Miao in view of Huang, in view of Yu does not disclose details regarding: an L1-RSRP measurement, associated with the second beam, is identified in the L1-RSRP measurement report as a differential value relative to an LI-RSRP measurement associated with the first beam.
In the same field of endeavor, Zhu discloses this limitation: see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting; also see para 59, report pair wise differential RSRP.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao, Huang and Yu, to include the L1-RSRP measurement report as a differential value as taught by Zhu, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 19, 42, Miao in view of Huang, in view of Yu does not disclose details regarding: the differential value is quantized to a quantity of 4 bits.
In the same field of endeavor, Zhu discloses this limitation: see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting… beams other than a strongest beam may be reported as differential values with respect to the strongest beam and may have a 2 dB step size and/or 4 bits of information; also see para 59, report pair wise differential RSRP.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao, Huang and Yu, to include the L1-RSRP measurement report as a differential value as taught by Zhu, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 20, 43, Miao in view of Huang, in view of Yu does not disclose details regarding: the differential value is quantized to a quantity of 5 or more bits.
In the same field of endeavor, Zhu discloses this limitation: see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting; also see para 59, To be able to transmit the differential value of ΔRSRP.sub.3, an encoding scheme may increase the number of bits/i.e. representing 5 bits, used by the differential value for differential reporting … or an encoding scheme may use variable length differential  RSRP reporting; ; also see para 59, report pair wise differential RSRP.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao, Huang and Yu, to include the L1-RSRP measurement report as a differential value as taught by Zhu, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 21, 44, Miao in view of Huang, in view of Yu does not disclose details regarding: an L1-RSRP measurement associated with the first beam, and an L1-RSRP measurement associated with the second beam, are explicitly identified in the L1-RSRP measurement report by respective 7-bit values.
In the same field of endeavor, Zhu discloses this limitation: see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting; also see para 59, To be able to transmit the differential value of ΔRSRP.sub.3, an encoding scheme may increase the number of bits/i.e. representing 7 bits, used by the differential value for differential reporting … or an encoding scheme may use variable length differential  RSRP reporting; ; also see para 59, report pair wise differential RSRP.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao, Huang and Yu, to include the L1-RSRP measurement report as a differential value as taught by Zhu, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 22, 45, Miao in view of Huang, in view of Yu does not disclose details regarding: generating the L1-RSRP measurement report to include the indication of a beam pair comprises: generating, based at least in part on a configuration, the L1-RSRP measurement report to include: a 7-bit value explicitly indicating an L1-RSRP measurement associated with the second beam, a 4-bit value implicitly indicating the L1-RSRP measurement associated with the second beam as a differential value relative to an L1-RSRP measurement associated with the first beam, or 
In the same field of endeavor, Zhu discloses this limitation: 
generating the L1-RSRP measurement report to include the indication of a beam pair comprises: 
generating, based at least in part on a configuration, the L1-RSRP measurement report to include: a 7-bit value explicitly indicating an L1-RSRP measurement associated with the second beam (see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting; also see para 59, To be able to transmit the differential value of ΔRSRP.sub.3, an encoding scheme may increase the number of bits/i.e. representing 7 bits, used by the differential value for differential reporting … or an encoding scheme may use variable length differential  RSRP reporting; ; also see para 59, report pair wise differential RSRP), 
a 4-bit value implicitly indicating the L1-RSRP measurement associated with the second beam as a differential value relative to an L1-RSRP measurement associated with the first beam (see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting… beams other than a strongest beam may be reported as differential values with respect to the strongest beam and may have a 2 dB step size and/or 4 bits of information ; also see para 59, report pair wise differential RSRP).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao, Huang and Yu, to include the L1-RSRP measurement report as a differential value as taught by Zhu, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 23, 46, Miao in view of Huang, in view of Yu does not disclose details regarding: generating the Li-RSRP measurement report to include the indication of a beam pair comprises: generating, based at least in part on whether the first beam and the second beam are included in a same SSB set, the LI -RSRP measurement report to include: a 7-bit value explicitly indicating an L 1-RSRP measurement associated with the second beam, a 4-bit value implicitly indicating the L 1-RSRP measurement associated with the second beam as a differential value relative to an L I -RSRP measurement associated with the first beam, or 
In the same field of endeavor, Zhu discloses this limitation: 
generating the L1-RSRP measurement report to include the indication of a beam pair comprises: 
generating, based at least in part on a configuration, the L1-RSRP measurement report to include: a 7-bit value explicitly indicating an L1-RSRP measurement associated with the second beam (see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting; also see para 59, To be able to transmit the differential value of ΔRSRP.sub.3, an encoding scheme may increase the number of bits/i.e. representing 7 bits, used by the differential value for differential reporting … or an encoding scheme may use variable length differential  RSRP reporting; ; also see para 59, report pair wise differential RSRP), 
a 4-bit value implicitly indicating the L1-RSRP measurement associated with the second beam as a differential value relative to an L1-RSRP measurement associated with the first beam (see para 54, for NR and/or for frequencies above threshold (e.g., 6 GHz). beam management may be used. A remote unit (UE) may be configured with a set of SSB and/or CSI-RS resources for beam management. The UE may measure RSRP (e.g., L1-RSRP) of a set of SSB and/or CSI-RS resources and/or report a subset of the measurements that are above a threshold. The reported RSRP values are within a range between approximately −44 dBm and −140 dBm and the RSRP values may be reported using a beam differential reporting… beams other than a strongest beam may be reported as differential values with respect to the strongest beam and may have a 2 dB step size and/or 4 bits of information ; also see para 59, report pair wise differential RSRP).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Miao, Huang and Yu, to include the L1-RSRP measurement report as a differential value as taught by Zhu using any combination of beams and SSB sets, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472